DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/113,926 filed on April 15, 2021.  Claims 1 to 20 are currently pending with the application.

Claim Objections
Claims 1, 9, and 13 are objected to because of the following informalities:  
Claims 1, 9, and 13 recite “based on information the personal digital agent extracts”, in line 20, line 8 at page 5, and line 22, respectively.  This element appears to contain a typographical error, and should read “based on information that the personal digital agent extracts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 13 recite searching a knowledge base for information corresponding to a data query; determining whether a query result is greater than a 
The limitations as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by a computer”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by a computer” language, “searching”, in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, looking for information to answer a question received from another person.  Similarly, the limitation of “determining” whether a query result is greater than a query result threshold level of information for the data query based on an identified query intent and keywords of the data query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “determining ” in the context of this claim encompasses the user determining that the found information is not sufficient to provide a proper answer to the person based on the received question.  Similarly, the limitation of “enhancing” the data query using the analytic concepts answering the set of questions to form an enhanced data query, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “by a computer” language, “enhancing” in the context of this claim encompasses the user modify or rewriting the original question or lookup criteria, to create an 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “sending, by the computer, without user intervention, a set of questions to a personal digital agent of a client device that sent the data query for additional information based on the identified query intent and keywords”, “receiving, by the computer, analytic concepts answering the set of questions from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device”, “extracting information from the historical IoT-based personal data corresponding to the user”, “an interactive knowledge system”, “natural language processing”, “neural networks or support vector machines” and “a computer”.  The limitations “sending, by the computer, a set of questions to a personal 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer, interactive knowledge system, natural language processing, and neural networks or support vector machines to perform the searching, determining, classifying, filling, and enhancing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the gathering and transmission steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “searching, by the computer, the knowledge base for information corresponding to the enhanced data query; and generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving, by the computer, the data query via a network from the client device corresponding to the user; and performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query”, which further elaborates on the abstract idea, and the data gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). See MPEP 2106.05(h)).
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “responsive to the computer determining that the query result is greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, the query result to the client device”, which further elaborates on the abstract idea, and data transmission steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query, performs an analysis of the IoT-based personal data corresponding to the user using 
Claim 6 is dependent on claim 5 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions to the user on a display, receives the additional information corresponding to the set of questions via user input, and provides the additional information corresponding to the set of questions contained in the user input to the set of analytic modules of the personal digital agent”, which further elaborates on the abstract idea, and data transmission and gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). These additional elements including the gathering and transmission steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 
838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  
See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 8 is dependent on claim 7 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the IoT- based personal data corresponds to the user of the client device that previously sent data queries to the computer, and wherein the IoT-based personal data are generated by a plurality of IoT devices corresponding to the user of the client device that previously sent data queries to the 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 10 to 12, and 14 to 20 since they recite similar limitations.
Claims 1 to 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Publication No. 2018/0232376) hereinafter Zhu, in view of Marshall et al. (U.S. Publication No. 2018/0285741) hereinafter Marshall, and further in view of Sierhuis et al. (U.S. Publication No. 2016/0180222) hereinafter Sierhuis.
	As to claim 1:

	A computer-implemented method for enhancing a data query, the computer- implemented method comprising: 
searching, by a computer, a knowledge base in an interactive knowledge system for information corresponding to the data query [Paragraph 0015 teaches searching a knowledge database for answers to the user’s query; Paragraph 0027 teaches a knowledge graph; Paragraph 0034 teaches searching a knowledge base for search results to the query]; 
determining, by the computer, whether a query result is greater than a query result threshold level of information for the data query based on a query intent and keywords of the data query identified via natural language processing [Paragraph 0020 teaches the query submitted by the user is a natural language query; Paragraph 0023 teaches processing the natural language queries using a deep neural networks; Paragraph 0024 teaches natural language processing is used to analyze the queries; Paragraph 0034 teaches making a determination that more information is needed upon obtaining the search results corresponding to the determined user’s intent, therefore, determining that the result is not above a required level of information; Paragraph 0038 teaches analyzing the query to identify and extract entities and map them to vectors, therefore, identifying query intent and keywords; Paragraph 0041 teaches determining whether enough query entities are provided for determining one or more relevant solutions for the user, where the entities are obtained by analyzing the user’s query and determining the intent, in other words, determining whether the result include one or more relevant results based on the query]; 
responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, without user intervention, a set of questions for additional information based on the identified query intent and keywords [Paragraph 0034 ; 
receiving, by the computer, analytic concepts in answer to the set of questions [Paragraph 0034 teaches receiving a response and determining an entity included in the response, where the identified entity is the analytic concepts answering the questions of the personal digital agent; Paragraph 0041 teaches processing the response to the questions to identify and extract one or more entities to further supplement the query, therefore receiving analytic concepts from the response]; and 
enhancing, by the computer, the data query using the analytic concepts answering the set of questions to form an enhanced data query [Paragraph 0034 teaches editing the query by including the entity obtained from the response to the questions, hence, enhancing the query; Paragraph 0042 teaches applying the obtained entities to the structured query, therefore, enhancing the query using the entities or analytic concepts obtained from the responses].
	Zhu does not appear to expressly disclose sending questions to a personal digital agent of a client device that sent the data query; receiving analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to classify historical IoT-based personal data corresponding to the user; and wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user.

sending questions to a personal digital agent of a client device that sent the data query [Paragraph 0023 teaches the request that is sent to the electronic assistant may be a different request determined based on the user input, context, local intelligence, etc., in other words, additional questions; Paragraph 0025 teaches sending a request to one or more electronic personal assistant based on an input from a user, when it is determined that local information is not responsive to the input of the user; Paragraph 0026 teaches send request to electronic personal assistants based on input from the query; Paragraph 0038 teaches when answer is not stored locally, send a query to a personal assistant]; 
receiving analytic concepts from analytic modules of the personal digital agent [Paragraph 0025 teaches collecting one or more assistant responses; Paragraph 0026 teaches collecting one or more assistant responses and cross-checking the responses; Paragraph 0038 teaches the results provided by the EPAs may be coordinated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by sending questions to a personal digital agent of a client device that sent the data query, receiving analytic concepts from analytic modules of the personal digital agent, as taught by Marshall [Paragraph 0025, 0026, 0038], because both applications are directed to providing more relevant results to the user; by requesting further information to the personal digital agents, best or better results are obtained (See Marshall Para [0033]).
Neither Zhu nor Marshall appear to expressly disclose analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to classify historical IoT-based personal data corresponding to the user; and wherein the 
Sierhuis discloses:
analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data], wherein the analytic modules utilize neural networks or support vector machines to classify historical IoT-based personal data corresponding to the user [Paragraph 0050 teaches analytics service performs historical analysis, descriptive statistics, correlations, feature aggregation, trend analysis, machine learning, to generate analytics on the sensor data for the specific user; Paragraph 0051 teaches learning service learns a user’s individual behavior as described by features extracted from the sensor data; Paragraph 0076 teaches applying machine learning algorithms to the user’s data, and performing different analyses including, i.e., data aggregation, trend, historical, and real-time analyses; Paragraph 0083 teaches performing data analysis for the user that can include analyzing historical data of weight data combined with physiological, social and environmental data for the user, and learning and predictive ; and 
wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user [Paragraph 0033 teaches a given model may be selected from the domain template database, or created based upon data about a given user by the learning service; Paragraph 0051 teaches user’s domain template is a computer model that describes domain-specific rules, activities, actions, communication, attributes, beliefs, conditions, etc., for the user roles, and forms the basis for operation of the models used by the intelligent personal agents, which are individualized or specialized for the user based on the analysis of the sensor data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to classify historical IoT-based personal data corresponding to the user; and wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user, as taught by Sierhuis [Paragraph 0029, 0033, 0050, 0051 ,0083], because the applications are directed to enhancing interactions of intelligent personal agents and the users, including requests execution and information retrieval; obtaining IoT-based personal data corresponding to a user of the client device to further enhance the user’s requests, allows to learn about the user to provide more tailored analysis of the collected data, and increase the relevancy of answers provided to the user (See Sierhuis Paras [0006], [0082]).

	As to claim 2:
	Zhu  discloses:
searching, by the computer, the knowledge base for information corresponding to the enhanced data query [Paragraph 0034 teaches determining search results that are responsive to the edited query; Paragraph 0036 teaches determining search results based on the edited query]; and 
generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query [Paragraph 0034 teaches providing search results that are responsive to the edited query; Paragraph 0036 teaches providing search results responsive to the edited query].
	
As to claim 3:
	Zhu discloses:
receiving, by the computer, the data query via a network from the client device corresponding to the user [Paragraph 0025 teaches receiving a query from a user]; and 
performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query [Paragraph 0025 teaches analyzing the text in the user’s query to interpret the user’s intent, identify and extract entities, and generate vectors, therefore, identify user’s intent and keywords from the query].
	As to claim 4:
	Zhu discloses:
responsive to the computer determining that the query result is greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, the query result to the client device [Paragraph 0036 teaches obtaining one or more relevant documents meeting a certain threshold, and delivering the results to the user; Paragraph 0042 teaches determining that the query information is complete, therefore, will generate one or more relevant results; Paragraph 0045 teaches providing the results to the user].

	As to claim 5:
	Zhu as modified by Marshall discloses:
in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the personal data corresponding to the user of the client device from a database based on the identified query intent and keywords of the data query, performs an analysis of the personal data corresponding to the user using a set of analytic modules, and determines whether the personal data corresponding to the user contains the additional information corresponding to the set of questions based on the analysis [Marshall – Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results; Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the personal data corresponding to the user of the client device from a database based on the identified query intent and keywords of the data query, performs an analysis of the personal data corresponding to the user using a set of analytic modules, and determines whether the personal data corresponding to the user contains the 
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules.
Sierhuis further discloses:
IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT-based personal data corresponding to the user of the client 
	
As to claim 6:
	Zhu further discloses:
in response to determining that the data does not contain the additional information corresponding to the set of questions based on the analysis, outputs the set of questions to the user on a display, receives the additional information corresponding to the set of questions via user input, and provides the additional information corresponding to the set of questions contained in the user input to the set of analytic modules of the personal digital agent [Paragraph 0034 teaches upon making a determination that more information is needed, providing questions to the user, receiving responses, and analyzing the responses corresponding to the user questions].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions.
Marshall discloses:
in response to the personal digital agent determining that the personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions [Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge, asking other digital assistants for the information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by in response to the personal digital agent determining that the personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions, as taught by Marshall [Paragraph 0036, 0038], because both applications are directed to providing more relevant results to the user; by requesting further information to the personal digital agents, best or better results are obtained (See Marshall Para [0033]).
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data.
Sierhuis further discloses:
IoT-based personal data [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].


	As to claim 7:
	Zhu further discloses:
in response to determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information or the user input and sends the analytic concepts answering the set of questions to the computer for the computer to enhance the data query [Paragraph 0034 teaches analyzing the user responses and identifying entities from the responses, therefore, analytic concepts that answer the questions, and editing the query to include the entities and additional information].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital 
Marshall discloses:
in response to the personal digital agent determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the personal data or the user input and sends the analytic concepts answering the set of questions to the computer [Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results].
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data.
Sierhuis further discloses:
IoT-based personal data [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT-based personal data, as taught by Sierhuis [Paragraph 0029, 

	As to claim 8:
	Zhu as modified by Sierhuis discloses:
wherein the IoT- based personal data corresponds to the user of the client device that previously sent data queries to the computer, and wherein the IoT-based personal data are generated by a plurality of IoT devices corresponding to the user of the client device that previously sent data queries to the computer [Sierhuis - Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT- based personal data that corresponds to the user of the 

	As to claim 9:
	Zhu discloses:
A computer system for enhancing a data query, the computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to: 
search a knowledge base in an interactive knowledge system for information corresponding to the data query [Paragraph 0015 teaches searching a knowledge database for answers to the user’s query; Paragraph 0027 teaches a knowledge graph; Paragraph 0034 teaches searching a knowledge base for search results to the query]; 
determine whether a query result is greater than a query result threshold level of information for the data query based on a query intent and keywords of the data query identified via natural language processing [Paragraph 0020 teaches the query submitted by the user is a natural language query; Paragraph 0023 teaches processing the natural language queries using a deep neural networks; Paragraph 0024 teaches natural language processing is used to analyze ; 
send, without user intervention, a set of questions for additional information based on the identified query intent and keywords in response to determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords [Paragraph 0034 teaches upon determining that more information is needed, formulating and providing questions to obtain additional information based on the previous query, therefore, based on the intent and keywords and without user intervention; Paragraph 0035 teaches upon determining that more information is needed, formulating and providing additional questions to obtain additional information based on the user’s query; Paragraph 0041 teaches formulating clarifying questions to be delivered and obtain additional information]; 
receive analytic concepts in answer to the set of questions [Paragraph 0034 teaches receiving a response and determining an entity included in the response, where the identified entity is the analytic concepts answering the questions of the personal digital agent; Paragraph 0041 teaches processing the response to the questions to identify and extract one or more entities to further supplement the query, therefore receiving analytic concepts from the response]; and 
enhance the data query using the analytic concepts answering the set of questions to form an enhanced data query [Paragraph 0034 teaches editing the query by including the entity .
	Zhu does not appear to expressly disclose send questions to a personal digital agent of a client device that sent the data query; receive analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user; and wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user.
	Marshall discloses:
send questions to a personal digital agent of a client device that sent the data query [Paragraph 0025 teaches sending a request to one or more electronic personal assistant based on an input from a user, when it is determined that local information is not responsive to the input of the user; Paragraph 0026 teaches send request to electronic personal assistants based on input from the query; Paragraph 0038 teaches when answer is not stored locally, send a query to a personal assistant]; 
receive analytic concepts from analytic modules of the personal digital agent [Paragraph 0025 teaches collecting one or more assistant responses; Paragraph 0026 teaches collecting one or more assistant responses and cross-checking the responses; Paragraph 0038 teaches the results provided by the EPAs may be coordinated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 
Neither Zhu nor Marshall appear to expressly disclose analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user; and wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user.	
Sierhuis discloses:
analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data], wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user [Paragraph 0050 teaches analytics service performs historical analysis, descriptive statistics, correlations, feature aggregation, trend analysis, machine learning, to generate analytics on the sensor data for the specific user; Paragraph 0051 teaches learning service learns a user’s individual behavior as described by features extracted from the sensor data; Paragraph 0076 teaches applying machine learning algorithms to the user’s data, and performing different analyses including, i.e., data aggregation, trend, historical, and real-time analyses; Paragraph 0083 teaches performing data analysis for the user that can include analyzing historical data of weight data combined with physiological, social and environmental data for the user, and learning and predictive techniques, in other words, utilizing machine learning to analyze historical IoT-based personal data for the user]; and 
wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user [Paragraph 0033 teaches a given model may be selected from the domain template database, or created based upon data about a given user by the learning service; Paragraph 0051 teaches user’s domain template is a computer model that describes domain-specific rules, activities, actions, communication, attributes, beliefs, conditions, etc., for the user roles, and forms the basis for operation of the models used by the intelligent personal agents, which are individualized or specialized for the user based on the analysis of the sensor data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user; and wherein the personal 

	As to claim 10:
	Zhu  discloses:
search the knowledge base for information corresponding to the enhanced data query [Paragraph 0034 teaches determining search results that are responsive to the edited query; Paragraph 0036 teaches determining search results based on the edited query]; and 
generate an enhanced query result based on the information corresponding to the enhanced data query [Paragraph 0034 teaches providing search results that are responsive to the edited query; Paragraph 0036 teaches providing search results responsive to the edited query].

	As to claim 11:
	Zhu discloses:
receive the data query via a network from the client device corresponding to the user [Paragraph 0025 teaches receiving a query from a user]; and 
perform an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query [Paragraph 0025 teaches analyzing the text in the user’s query to interpret the user’s intent, identify and extract entities, and generate vectors, therefore, identify user’s intent and keywords from the query].
	Zhu does not appear to expressly disclose wherein the IoT-based personal data corresponds to the user of the client device that previously sent data queries to the computer.
Sierhuis discloses:
the IoT-based personal data corresponds to the user of the client device that previously sent data queries to the computer [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT-based personal data corresponds to the user of the client device that previously sent data queries to the computer, as taught by Sierhuis [Paragraph 0029, 0050, 0063], because the applications are directed to enhancing interactions of intelligent personal agents and the users, including requests execution and information retrieval; obtaining IoT-based personal data corresponding to a user of the client device to further enhance the user’s requests, 

	As to claim 12:
	Zhu discloses:
send the query result to the client device in response to determining that the query result is greater than the query result threshold level of information for the data query based on the identified query intent and keywords [Paragraph 0036 teaches obtaining one or more relevant documents meeting a certain threshold, and delivering the results to the user; Paragraph 0042 teaches determining that the query information is complete, therefore, will generate one or more relevant results; Paragraph 0045 teaches providing the results to the user].

As to claim 13:
	Zhu discloses:
	A computer program product for enhancing a data query, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
searching, by a computer, a knowledge base in an interactive knowledge system for information corresponding to the data query [Paragraph 0015 teaches searching a knowledge database for answers to the user’s query; Paragraph 0027 teaches a knowledge graph; Paragraph 0034 teaches searching a knowledge base for search results to the query]; 
determining, by the computer, whether a query result is greater than a query result threshold level of information for the data query based on a query intent and keywords of the data query identified via natural language processing [Paragraph 0020 teaches the query submitted by the user is a natural language query; Paragraph 0023 teaches processing the natural language queries using a deep neural networks; Paragraph 0024 teaches natural language processing is used to analyze the queries; Paragraph 0034 teaches making a determination that more information is needed upon obtaining the search results corresponding to the determined user’s intent, therefore, determining that the result is not above a required level of information; Paragraph 0038 teaches analyzing the query to identify and extract entities and map them to vectors, therefore, identifying query intent and keywords; Paragraph 0041 teaches determining whether enough query entities are provided for determining one or more relevant solutions for the user, where the entities are obtained by analyzing the user’s query and determining the intent, in other words, determining whether the result include one or more relevant results based on the query]; 
responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, without user intervention, a set of questions for additional information based on the identified query intent and keywords [Paragraph 0034 teaches upon determining that more information is needed, formulating and providing questions to obtain additional information based on the previous query, therefore, based on the intent and keywords, and without user intervention; Paragraph 0035 teaches upon determining that more information is needed, formulating and providing additional questions to obtain additional information based on the user’s query; Paragraph 0041 teaches formulating clarifying questions to be delivered and obtain additional information]; 
receiving, by the computer, analytic concepts in answer to the set of questions [Paragraph 0034 teaches receiving a response and determining an entity included in the response, where the identified entity is the analytic concepts answering the questions of the personal digital ; and 
enhancing, by the computer, the data query using the analytic concepts answering the set of questions to form an enhanced data query [Paragraph 0034 teaches editing the query by including the entity obtained from the response to the questions, hence, enhancing the query; Paragraph 0042 teaches applying the obtained entities to the structured query, therefore, enhancing the query using the entities or analytic concepts obtained from the responses].
	Zhu does not appear to expressly disclose sending questions to a personal digital agent of a client device that sent the data query; receiving analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user; and wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user.
	Marshall discloses:
sending questions to a personal digital agent of a client device that sent the data query [Paragraph 0023 teaches the request that is sent to the electronic assistant may be a different request determined based on the user input, context, local intelligence, etc., in other words, additional questions; Paragraph 0025 teaches sending a request to one or more electronic personal assistant based on an input from a user, when it is determined that local information is not responsive to the input of the user; Paragraph 0026 teaches send request to electronic personal ; 
receiving analytic concepts from analytic modules of the personal digital agent [Paragraph 0025 teaches collecting one or more assistant responses; Paragraph 0026 teaches collecting one or more assistant responses and cross-checking the responses; Paragraph 0038 teaches the results provided by the EPAs may be coordinated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by sending questions to a personal digital agent of a client device that sent the data query, receiving analytic concepts from analytic modules of the personal digital agent, as taught by Marshall [Paragraph 0025, 0026, 0038], because both applications are directed to providing more relevant results to the user; by requesting further information to the personal digital agents, best or better results are obtained (See Marshall Para [0033]).
Neither Zhu nor Marshall appear to expressly disclose analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user; and wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user.	
Sierhuis discloses:
analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance , wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user [Paragraph 0050 teaches analytics service performs historical analysis, descriptive statistics, correlations, feature aggregation, trend analysis, machine learning, to generate analytics on the sensor data for the specific user; Paragraph 0051 teaches learning service learns a user’s individual behavior as described by features extracted from the sensor data; Paragraph 0076 teaches applying machine learning algorithms to the user’s data, and performing different analyses including, i.e., data aggregation, trend, historical, and real-time analyses; Paragraph 0083 teaches performing data analysis for the user that can include analyzing historical data of weight data combined with physiological, social and environmental data for the user, and learning and predictive techniques, in other words, utilizing machine learning to analyze historical IoT-based personal data for the user]; and 
wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user [Paragraph 0033 teaches a given model may be selected from the domain template database, or created based upon data about a given user by the learning service; Paragraph 0051 teaches user’s domain template is a computer model that describes .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device, wherein the analytic modules utilize neural networks or support vector machines to find features and classify historical IoT-based personal data corresponding to the user; and wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information the personal digital agent extracts from the historical IoT-based personal data corresponding to the user, as taught by Sierhuis [Paragraph 0029, 0033, 0050, 0051 ,0083], because the applications are directed to enhancing interactions of intelligent personal agents and the users, including requests execution and information retrieval; obtaining IoT-based personal data corresponding to a user of the client device to further enhance the user’s requests, allows to learn about the user to provide more tailored analysis of the collected data, and increase the relevancy of answers provided to the user (See Sierhuis Paras [0006], [0082]).
	As to claim 14:
	Zhu  discloses:
searching, by the computer, the knowledge base for information corresponding to the enhanced data query [Paragraph 0034 teaches determining search results that are responsive to the edited query; Paragraph 0036 teaches determining search results based on the edited query]; and 
generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query [Paragraph 0034 teaches providing search results that .
	
As to claim 15:
	Zhu discloses:
receiving, by the computer, the data query via a network from the client device corresponding to the user [Paragraph 0025 teaches receiving a query from a user]; and 
performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query [Paragraph 0025 teaches analyzing the text in the user’s query to interpret the user’s intent, identify and extract entities, and generate vectors, therefore, identify user’s intent and keywords from the query].
	
As to claim 16:
	Zhu discloses:
responsive to the computer determining that the query result is greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, the query result to the client device [Paragraph 0036 teaches obtaining one or more relevant documents meeting a certain threshold, and delivering the results to the user; Paragraph 0042 teaches determining that the query information is complete, therefore, will generate one or more relevant results; Paragraph 0045 teaches providing the results to the user].

	As to claim 17:

in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the personal data corresponding to the user of the client device from a database based on the identified query intent and keywords of the data query, performs an analysis of the personal data corresponding to the user using a set of analytic modules, and determines whether the personal data corresponding to the user contains the additional information corresponding to the set of questions based on the analysis [Marshall – Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results; Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the personal data corresponding to the user of the client device from a database based on the identified query intent and keywords of the data query, performs an analysis of the personal data corresponding to the user using a set of analytic modules, and determines whether the personal data corresponding to the user contains the additional information corresponding to the set of questions based on the analysis, as taught by Marshall [Paragraph 0036, 0038], because both applications are directed to providing more relevant results to the user; by requesting further information to the personal digital agents, best or better results are obtained (See Marshall Para [0033]).
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified 
Sierhuis further discloses:
IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules, as taught by Sierhuis [Paragraph 0029, 0050, 0063], because the applications are directed to enhancing interactions of intelligent personal agents and the users, including requests execution and information retrieval; obtaining IoT-based personal data corresponding to a user of the client device to further enhance the user’s requests, allows to learn about the user to provide 
	
As to claim 18:
	Zhu further discloses:
in response to determining that the data does not contain the additional information corresponding to the set of questions based on the analysis, outputs the set of questions to the user on a display, receives the additional information corresponding to the set of questions via user input, and provides the additional information corresponding to the set of questions contained in the user input to the set of analytic modules of the personal digital agent [Paragraph 0034 teaches upon making a determination that more information is needed, providing questions to the user, receiving responses, and analyzing the responses corresponding to the user questions].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions.
Marshall discloses:
in response to the personal digital agent determining that the personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions [Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge, asking other digital assistants for the information].

Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data.
Sierhuis further discloses:
IoT-based personal data [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT-based personal data, as taught by Sierhuis [Paragraph 0029, 0050, 0063], because the applications are directed to enhancing interactions of intelligent personal agents and the users, including requests execution and information retrieval; obtaining IoT-based 

	As to claim 19:
	Zhu further discloses:
in response to determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information or the user input and sends the analytic concepts answering the set of questions to the computer for the computer to enhance the data query [Paragraph 0034 teaches analyzing the user responses and identifying entities from the responses, therefore, analytic concepts that answer the questions, and editing the query to include the entities and additional information].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the IoT- based personal data or the user input and sends the analytic concepts answering the set of questions to the computer.
Marshall discloses:
in response to the personal digital agent determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the personal data or the user input and sends the analytic concepts answering the set of questions to the computer [Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results].
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data.
Sierhuis further discloses:
IoT-based personal data [Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT-based personal data, as taught by Sierhuis [Paragraph 0029, 0050, 0063], because the applications are directed to enhancing interactions of intelligent personal agents and the users, including requests execution and information retrieval; obtaining IoT-based personal data corresponding to a user of the client device to further enhance the user’s requests, allows to learn about the user to provide more tailored analysis of the collected data, and increase the relevancy of answers provided to the user (See Sierhuis Paras [0006], [0082]).


	Zhu as modified by Sierhuis discloses:
wherein the IoT- based personal data corresponds to the user of the client device that previously sent data queries to the computer, and wherein the IoT-based personal data are generated by a plurality of IoT devices corresponding to the user of the client device that previously sent data queries to the computer [Sierhuis - Paragraph 0063 teaches intelligent personal agent can have one or more assistant agents that it can ask assistance from, as for example, asking agents for the user’s current activity at any time; Paragraph 0029 teaches sensors provide input or data to the platform, where the sensors can be any device that collects data including Internet of Things devices, like thermostats, door locks, wellness trackers, physical sensors, computational services such as Siri, Google Now, Amazon Echo, etc.; Paragraph 0050 teaches performing analyses on sensor data, i.e., sensor data fusion, historical analysis, feature aggregation, trend analysis, and storing the results of the analysis; Paragraph 0036 teaches personalizing and updating the agent’s model of the user based on observed sensor and behavior data and machine learning algorithms applied to the user’s data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating IoT- based personal data that corresponds to the user of the client device that previously sent data queries to the computer, and wherein the IoT-based personal data are generated by a plurality of IoT devices corresponding to the user of the client device that previously sent data queries to the computer, as taught by Sierhuis [Paragraph 0029, 0050, 0063], because the applications are directed to enhancing interactions of intelligent personal agents and the users, including requests execution and information retrieval; obtaining IoT-based personal data corresponding to a user of the client device to further enhance the user’s requests, allows to learn .

Response to Arguments
	The following is in response to arguments filed on April 15, 2021.  Applicant’s arguments have been carefully and respectfully considered.
Claim Rejections - 35 USC § 101
Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “claim 1 recites elements that are not generic, conventional computer components but rather are specific to advanced AI systems that cannot be carried out in the human mind”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as explained in the above rejections, the claims are directed to an abstract idea under the mental processes grouping.  Additional elements amount to data-transmission and data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  These steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The additional elements including the interactive knowledge system, natural language processing, and neural networks or support vector machines in these steps are recited at a 

	 In regards to claim 1, Applicant argues that “the claims provide the practical application of optimizing query functions of a computer system, which is not a process that can be carried out in the human mind”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as explained in the rejections above, the claims are directed to an abstract idea under the mental processes grouping.  Furthermore, it is not clear what is the improvement that is obtained with the claims, and how those improvements correlate with the elements in the claims as presently presented.  101 Rejections are hereby sustained.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
In regards to claim 1, Applicant argues that “Zhu does not mention using either (1) the identified query intent or (2) keywords as the basis for making a threshold determination”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Zhu discloses “whether a query result is greater than a query result threshold level of information for the data query based on a query intent and keywords”.
Zhu [Paragraph 0024] teaches natural language processing is used to analyze the queries, and further [Paragraph 0034] teaches making a determination that more information is needed upon obtaining the search results corresponding to the determined user’s intent, therefore, determining that the result is not above a required level of information, and is based on the determined user’s intent.  Zhu [Paragraph 0038] teaches analyzing the query to identify and extract entities and map them to vectors, therefore, identifying query intent and keywords of the query, and further [Paragraph 0041] teaches determining whether enough query entities are provided for determining one or more relevant solutions for the user, where the entities are obtained by analyzing the user’s query and determining the intent, in other words, determining whether the result include one or more relevant results is based on the query, and therefore, the identified query intent and the keywords.

In regards to claim 1, Applicant argues that “Marshall does not disclose “a computer system sending, without user intervention, questions to a personal digital assistant for additional information based on query intent””, and more specifically, that “Marshall discloses sending a request to multiple electronic personal assistants (EPAs), collecting the responses from the different EPAs, and then providing a response to the user based the responses from the EPAs”, and that “these EPA responses are not being used to enhance a user query but are in fact answering the user query to the best of their respective abilities”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that the fact that Marshall’s responses are not being used to enhance a user query does not preclude Marshall to disclose “sending questions to a personal digital agent of a client device that sent the data query”.  Furthermore, as thoroughly described in the rejections above, Marshall is not relied upon for the teachings of the “query enhancing” limitations, but primary reference, Zhu.  Marshall is relied upon for the teachings of the concept of sending questions to personal digital agents to obtain additional information, instead of sending the questions to a human.
Marshall [Paragraph 0023] teaches that the request that is sent to the electronic assistant may be a different request determined based on the user input, context, local intelligence, etc., in other words, additional questions, and further [Paragraph 0025] teaches sending a request to one or more electronic personal assistant based on an input from a user, when it is determined that local information is not responsive to the input of the user.  Marshall [Paragraph 0026] teaches send request to electronic personal assistants based on input from the query, and finally [Paragraph 0038] teaches when answer is not stored locally, send a query to a personal assistant.

Applicant’s arguments have been carefully and respectfully considered but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169